Citation Nr: 0727556	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  96-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for a skin 
rash, diagnosed as tinea versicolor.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In this case the RO granted service connection 
for skin rash (tinea versicolor of the neck, chest and back) 
and assigned a noncompensable evaluation effective in 
September 1995.  The appellant disagreed with the assigned 
rating.

Records show that the appellant had been notified of a 
scheduled Board hearing in September 2000 pursuant to his 
request for such a hearing, but he failed to report to this 
hearing.

This matter was previously before the Board in January 2001, 
July 2002, October 2003, June 2004 and July 2005 at which 
times it was remanded for additional development.  The 
veteran was subsequently scheduled for new hearings in 
September 2002 and January 2003, but he either cancelled or 
did not report to the hearings.  

Within sixty days of the April 2007 supplemental statement of 
the case, the appellant submitted additional evidence to the 
Board.  The evidence consists of a statement from the veteran 
in support of his claim.  This statement was not accompanied 
by a written waiver of review by the RO.  See 38 C.F.R. § 
20.1304(c); Disabled American Veterans v. Secretary, 327 F. 
3d 1339 (Fed. Cir. 2003).  However, the argument presented by 
the veteran in this new statement is essentially the same 
argument he made when he filed his notice of disagreement in 
August 1996.  Thus, the argument has already been considered 
by the RO and the Board does not find any prejudice to the 
veteran in not remanding the case to the RO for consideration 
of the new evidence in the first instance.  Id. 


FINDING OF FACT

Since the effective date of the grant of service connection, 
the veteran's skin disability, diagnosed as tinea versicolor, 
has been productive of hyper and hypo pigmentation of less 
than 1 percent of exposed and non exposed total body 
surfaces; it has not been productive of exfoliation, 
exudation or objective evidence of itching.



CONCLUSION OF LAW

The criteria for assignment of a compensable initial 
evaluation for a skin disability, diagnosed as tinea 
versicolor, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2002, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the July 1996 rating decision preceded the 
enactment of the VCAA.  Thereafter, the RO did furnish VCAA 
notice to the veteran regarding this issue in letters dated 
in March 2003, February 2004, June 2004 and October 2005.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the letters identified above, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In these letters, VA also informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers. VA also informed the veteran to send copies of any 
relevant evidence he had in his possession and that he could 
also get any relevant records himself and send them to VA. 
Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the veteran is not prejudiced by a decision at this time 
since the claim is being denied.  Therefore, any notice 
defect, to include degree of disability and effective date, 
is harmless error since no rating and/or effective date will 
be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in an April 2007 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining any 
possible outstanding evidence and has afforded the appellant 
VA examinations during the appeal period.  The appellant was 
also provided with the opportunity to attend hearings, which 
he either cancelled or did not report to.  The appellant has 
not indicated that any additional pertinent evidence exists, 
and there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

In August 1995, the veteran filed a claim for service 
connection for a skin rash.  

On file is a cursory VA dermatology examination report dated 
in October 1995.  This report states that the veteran had 
tinea versicolor of the neck, chest and back.  The veteran 
denied during the examination that he had the rash below the 
waist.  Photographs were taken during the examination showing 
tinea versicolor of the neck, chest and back.  

In the notice of disagreement dated in August 1996, the 
veteran complained that his skin rash was itchy and was the 
first thing people notice whenever he goes to a job or job 
interview.  He said that people look at him differently and 
ask what is wrong with him, including asking if he has AIDS.  

In a statement dated in November 1996, the veteran said that 
his skin condition had worsened.

During a January 2005 VA dermatology examination, the veteran 
reported having skin problems since 1990 that came and went, 
but were getting worse.  He said he was not presently 
receiving treatment for the disability because he could not 
afford treatment.  He did report using a salve once or twice 
a day in service during flares.  He also reported 
discoloration of the skin, but no symptomatic symptoms.  On 
examination of exposed areas there were three hypopigmented 
macules about 1.2 centimeter (cm) each on the right side of 
the neck, mandibular angle.  Ears were unremarkable except 
for mild diffuse scale in bilateral external auditory canals.  
There was no hypopigmentation.  Over the left zygoma, there 
was an ill-defined faintly hyperpigmented patch about 2 cm in 
diameter.  As far as nonexposed areas, there were two 
discrete, i.e., <1cm hypopigmented macules (one on the left 
side one on the right side).  The percentage of exposed 
surface was estimated to be less than one percent.  Regarding 
the xyphoid area of chest, there were three ill-defined 
plaque of follicular scale and follicular hypopigmentation 
each about 2 cm diameter.  The percentage of total skin 
surface was less than one percent.  The arms and back had 
diffuse fine scale with no pattern and no pigment change.  
Some of the areas examined were noted to have mild scaling of 
varying size, but no exfoliation.  There was also no 
exudation, ulceration, crusting, maceration and no objective 
evidence of itching.  The examiner noted that there was no 
affected area of the head, face or neck, exceeding six square 
inches of hypo or hyper pigmented, or abnormal texture, 
irregularly atrophic shiny scale.  Smaller areas of hyper and 
hypopigmentation were specifically stated.  There was no 
induration and no inflexibility.  Additional findings 
included no scars, chloracne, scarring alopecia, alopecia 
areata or hyperhidrosis.  Diagnostic tests on fine scale 
obtained from the xyphoid area of the chest, treated with 
potassium hydropigmentation, revealed short hypae and grouped 
spores.  The veteran was diagnosed as having tinea 
versicolor, active on chest, inactive on neck, with post 
inflammatory hypopigmentation.  He was also diagnosed as 
having seborrheic dermatitis of the ears and face, with 
hyperpigmentation of the left zygomatic area.  In addition, 
the veteran was diagnosed as having xerosis of the arms and 
back.  

In September 2006, the veteran underwent another VA 
examination to evaluate his skin disability.  He complained 
of dry skin on his lower legs.  Examination of the skin did 
not show any significant hyper or hypopigmented areas with 
respect to photographs from 1995.  Present photographs did 
not show any significant scarring, hyper or hypopigmentation, 
specifically on the face, chest and arms.  There was no 
evidence of any significant skin condition.  The veteran did 
have some dry skin over the ankles of both legs.  This was 
noted to be mild, did not appear to be significantly 
disfiguring, and covered approximately less than 1% of the 
total body surface area of each leg and less than 1% of the 
total body surface.  The veteran was diagnosed as having 
tinea versicolor.  The examiner noted that the veteran had a 
normal skin examination regarding tinea versicolor, with no 
evidence of any tinea versicolor.  However, the veteran was 
noted to use Selsun shampoo and a fungal cream on a weekly 
basis.  He was further diagnosed as having dry skin of both 
ankles, considered mild in nature and not related to tinea 
versicolor.  The dry skin was noted to be controlled with 
lotions and represented less than 1% of total body surface 
area.  The examiner said that by comparing photographs from 
1995 to present, there was no evidence of any significant 
hyper or hypopigmented areas on the current examination.    

In December 2006, the RO received an addendum report to the 
September 2006 VA examination report.  The examiner of the 
addendum report stated that he had reviewed the veteran's 
claims file and noted that the veteran clearly had tinea 
versicolor in the 1995 photographs and examination.  He said 
that examination in 2005 also showed tinea versicolor, but 
less than 1995 by comparing photos and the 2005 description.  
He said that examination in August 2006 showed no evidence of 
any significant skin condition and that photos in 2006 showed 
"considerable improvement".  The examiner further noted 
that in August 2006, the veteran used Selsun shampoo weekly, 
and a fungal cream, and that this medical regimen controlled 
the tinea versicolor.  He diagnosed the veteran as having 
tinea versicolor, stable on medical therapy and currently 
<1%BSA, but on therapy.  He opined that this was not a 
disabling condition but usually a cosmetic condition due to 
changes in pigmentation.  He went on to note that photos from 
2006 showed minimal pigmentary changes.  He added that it was 
a chronic condition.

In June 2007, the veteran submitted a statement asserting 
that his skin disability is embarrassing and that his family 
and people at work are afraid to touch him for fear that the 
disability is contagious.  

III.  Analysis

The veteran asserts that the severity of his service-
connected skin disability warrants an initial compensable 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's skin rash was initially evaluated by analogy to 
the rating criteria listed at Diagnostic Code 7806, eczema. 
38 C.F.R. § 4.118 (2002).  Dermatitis or eczema is rated 
utilizing the criteria listed at 38 C.F.R. § 4.118, 
Diagnostic Code 7806. However, during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities found at 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating skin disabilities.  See 67 
Fed. Reg. 49596 (July 31, 2002) (effective August 30, 2002).  
(The veteran was notified of the change in criteria by way of 
the statement of the case (SOC) that was issued in April 
2005.) In evaluating the veteran's skin rash claim, the Board 
must determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 7-2003. However, even if the 
Board finds the revised version more favorable, the new 
criteria can be applicable no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.

Under the criteria in effect prior to August 30, 2002 (old 
criteria), a non-compensable evaluation is for application 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area.  A 10 percent 
evaluation is assigned for exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

The rating criteria effective August 30, 2002 (new criteria) 
provide for a noncompensable evaluation for dermatitis or 
eczema when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of less than six weeks during the past 
12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).  

With respect to disfigurement under the old criteria, a 
slightly, disfiguring scar of the head, face or neck warrants 
a 0 percent evaluation, and a 10 percent evaluation is 
warranted where there is evidence of a moderately disfiguring 
scar of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Revised Diagnostic Code 7800, pertaining to disfigurement of 
the head, face, or neck, provides that an evaluation of 10 
percent is warranted for disability of the skin of the head, 
face, or neck with one characteristic of disfigurement.  An 
evaluation of 30 percent requires disability of the skin of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears, (auricles), cheeks, lips) or with two or 
three characteristics of disfigurement. 

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation. 
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.). Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). Skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  See Bowers; Ardison.

In this case, the claims file is devoid of any treatment 
records for the veteran's skin disability.  This is 
consistent with the veteran's report to a January 2005 VA 
examiner that he was not presently receiving treatment.  
Thus, the pertinent medical evidence for review in this 
appeal consists of VA examination reports dated in October 
1995, January 2005, and September 2006.  

Turning to the old criteria first, regarding symptoms of the 
veteran's tinea versicolor, there are no recorded symptoms 
other than discoloration.  Although the veteran complained of 
itching when he filed his notice of disagreement in August 
1996, there is no notation or complaint of itching on the 
October 1995 VA dermatology examination report.  Moreover, 
the January 2005 VA examiner relayed the veteran's report of 
discoloration of the skin, but no symptomatic symptoms.  
Findings during the January 2005 VA examination specifically 
noted no objective evidence of itching as well as no 
exfoliation, exudation, ulceration, crusting, or maceration.  
Although the September 2006 VA examiner found that the 
veteran had dry skin over his ankles, he opined that it was 
not related to the veteran's tinea versicolor.  Accordingly, 
a compensable rating under the old criteria of Code 7806 is 
not warranted due to the absence of exfoliation, exudation or 
objective evidence of itching involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Regarding the new criteria as it pertains to the percentage 
of total body area affected, the October 1995 VA examination 
report clearly notes that the veteran had tinea versicolor on 
his neck, chest and back, but does not contain findings of 
the percentage of these affected areas.  However, photographs 
taken during the October 1995 VA examination were later 
reviewed by a September 2006 VA examiner who stated that they 
did not show any "significant hyper or hypopigmented 
areas".  A January 2005 VA examination report also notes the 
presence of tinea versicolor on exposed and nonexposed 
surfaces, but specifically notes that such areas were less 
than 1% of total skin surface.  Specific findings with 
respect to exposed surfaces revealed three hypopigmented 
macules about 1.2 centimeter each on the right side of the 
neck and an ill-defined faintly hyperpigmented patch about 2 
centimeters in diameter on the left zygoma.  Nonexposed 
surfaces revealed two discrete, i.e,. <1 cm hypopigmented 
macules, on the right and left sides.  The xyphoid area of 
the chest showed three ill-defined plague of follicular scale 
and follicular hypopigmentation about 2 cm diameter.  These 
findings simply do not meet the criteria for a compensable, 
10 percent, rating requiring that the skin disability affect 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed area, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Findings from the September 2006 VA dermatology examination 
similarly do not meet the criteria under the new Code 7806 
for a compensable evaluation.  In fact, in a December 2006 
addendum report, the examiner noted that photos in August 
2006 showed "considerable improvement" from the earlier 
photos taken in 1995 and 2005.  The September 2006 VA 
examiner found that the veteran had a normal skin examination 
regarding tinea versicolor with no evidence of any tinea 
versicolor.  The October 2006 VA examiner diagnosed the 
veteran as having tinea versicolor, stable on medical 
therapy, i.e., Selsun shampoo and fungal cream, and currently 
<1% BSA (body surface area).

Consideration has been given to the veteran's statements 
regarding the embarrassment of having this disability and the 
adverse reaction he receives from his boss, employees and 
family who are afraid to touch him for fear that it might be 
contagious.  While the Board sympathizes with these 
difficulties, the pertinent criteria under VA's Rating 
Criteria (new and old) simply do not provide for a higher, 
compensable, initial rating.  

There is no showing that the veteran's skin disability is 
productive of scarring and, in fact, the January 2005 and 
September 2006 VA examiners specially noted that there was no 
scarring.  Thus, the criteria pertaining to disfiguring scars 
of the head, face or neck under the old criteria do not apply 
to this appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-
7804 (2002).  

Under the new criteria of Code 7800 for disfigurement of the 
head, face or neck, the veteran's skin disability does not 
meet any characteristics for disfigurement.  As noted above, 
the veteran was not found to have any scarring.  Furthermore, 
the hypo or hyperpigmented exposed areas do not exceed six 
square inches (39 sq. cm.) and there are no findings of 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.), 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

Lastly, there is no showing that the veteran's service-
connected skin disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321.  Despite the veteran's embarrassment at work, 
there is no showing that this disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
the grant of service connection.  Moreover, this condition is 
not shown to have warranted frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand this claim for a higher 
initial evaluation to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an initial 
compensable rating for the veteran's skin disability, 
diagnosed as tinea versicolor, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b).


	ORDER

An initial compensable rating for a skin rash, diagnosed as 
tinea versicolor, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


